IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 13, 2008

                                     No. 07-20672                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


WAYNE E. WILLIAMS,

                                                  Plaintiff-Appellant,
v.

COUNTRYWIDE HOME LOANS, INC., also known as Countrywide Funding
Corporation, Inc.; BANKER’S TRUST CORPORATION OF CALIFORNIA;
and DEUTSCHE BANK NATIONAL TRUST CO., also known as Deutsche
Asset Management,

                                                  Defendants-Appellees.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:06-cv-2874


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       After Deutsche Bank National Trust Co. (“Deutsche Bank”) foreclosed on
Appellant Wayne E. Williams’ property, Williams filed a pro se lawsuit alleging
violation of numerous consumer protection statutes. The district court granted
summary judgment to the defendants on all claims.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-20672

      Williams argues on appeal that the party that authorized the foreclosure
sale lacked authority to do so. As the sole basis for this argument, Williams
contends that there are contradictions in Defendants’ summary judgment
evidence, namely one document that correctly shows that the loan was owned by
Vendee Mortgage Trust 1995-3 and other documents that reference Deutsche
Bank as trustee for Vendee Mortgage Trust 1994-2 (rather than 1995-3).
Williams contends that the district court erred in finding that the incorrect
numbers in Defendants’ documents were mere clerical or typographical errors
that did not prevent Deutsche Bank from lawfully foreclosing.
      We review the district court’s grant of summary judgment de novo. United
States v. Lawrence, 276 F.3d 193, 195 (5th Cir. 2001). The district court noted
uncontradicted evidence that Deutsche Bank was the trustee for both Vendee
Mortgage Trust 1995-3 and Vendee Mortgage Trust 1994-2. The typographical
errors did not change the fact that Deutsche Bank was the trustee with power
to foreclose on Williams’ property, and it was Deutsche Bank that authorized the
foreclosure sale. The district court found that the foreclosure notice and sale
were not defective and held that the apparent clerical or typographical errors in
the foreclosure documents did not deprive Williams of the due process afforded
to debtors under the Texas Property Code. Williams has cited to no evidence or
authority that the incorrect numbers were anything other than typographical
errors, that the errors harmed him, or made any difference whatsoever in the
foreclosure process, or that this type of error entitles him to any legal relief.
      Accordingly, the district court’s judgment is AFFIRMED.




                                         2